       Case 3:19-cv-01825-MEM-DB Document 28 Filed 05/27/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 GARY RHINES                           :

                  Petitioner           :     CIVIL ACTION NO. 3:19-1825

             v.                        :          (JUDGE MANNION)

 PA. BD. OF PROBATION AND              :
 PAROLE
                                       :
                  Respondents
                                       :


                                  ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT Petitioner’s motion for relief from Judgment

(Doc. 23), pursuant to Fed.R.Civ.P. 60(b)(3) is DENIED.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: May 27, 2020
19-1825-02
